Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on May 31, 2022 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
RESPONSE TO ARGUMENTS
Claims 1, 2, 4–7, 9, 10, 12–15 and 17 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0041968 (“Cohen”). The Applicant’s traversal has been considered in light of the present amendment, but is unpersuasive.
The Applicant contends that Cohen’s feedback data for Cohen’s learning model is distinguishable from the data for the claimed invention’s model because “the feedback data is based on a user’s actions regarding the received message, whereas the learning model recited in claim 1 is based on actions about output notification information of an advertisement.” (Response 8). The Examiner respectfully disagrees for two reasons.
First, respectfully, the Applicant’s characterization that “the feedback data is based on a user’s actions regarding the received message” is not a fair one. Cohen explicitly discloses performing the so-called “user actions” on notification information about the messages. For example, to open a message (and thus provide a signal that the user “checked” it) “the user may perform a gesture (e.g., a tap gesture) on [a] new mail notification 804 to open the messaging application or messaging application web interface in order to view the new messages.” Cohen ¶ 126. Likewise, “deleting a message” in Cohen’s interface explicitly requires the user to remove the notification of that message out of the folder the user is currently viewing, and into a “trash” section. See Cohen ¶¶ 112 and 133. Therefore, much like the learning model of claim 1, Cohen’s model is based on actions about output notification information of an advertisement.
Second, notwithstanding the above response, it is irrelevant whether the user response pattern of claim 1 is distinguishable from Cohen’s user actions, because the Applicant did not actually claim the act of training the model, and therefore, the entire recitation is non-limiting. Instead, claim 1 merely requires “determining whether to output notification information about the detected first advertisement using a learning model” that is already trained prior to the events of claim 1. A person does not need to train a learning model in the manner “claimed” in order to infringe claim 1, they only need to ask the already existing model—with the training data a priori loaded into it—whether to output the notification information. Since one need not train a model to infringe the claim, the prior art should not need to disclose the steps that occur outside the course of the claimed method (or by some other machine or medium, in the case of claims 9 and 17) in order to anticipate the claim. See MPEP § 2111.04 (subsection I.).1
The Applicant also attempts to distinguish the prior art by arguing that Cohen “discloses determining whether to be notified of received messages based on notification settings made by a user, whereas claim 1 recites determining whether to output notification information using a learning model trained by a user response pattern relating to the notification information about the advertisement.” (Response 8). Respectfully, the Applicant is mischaracterizing the reference.
Cohen discloses using its so-called “notification settings” as one possible feature in addition to disclosing the use of a machine-learned model of user actions as yet another possible feature. “When the set of messages include one or more unread priority messages (e.g., messages that satisfy predefined message criteria, as described above with reference to FIGS. 5A–5C),” Cohen ¶ 164, where the predefined criteria is based on calculating “an importance weight for each message signal” using one or more “prediction models.” Cohen ¶ 96. In other words, Cohen discloses two ways to determine whether to be notified of received messages, one of those two ways anticipates claim 1, yet the Applicant is attempting to point to the other possible way as an argument. This argument is not persuasive, because it fails to address the manner that was cited as anticipating claim 1. 
Finally, the Applicant’s argument about the different “technical effect” of the claimed invention (Response 8) is not persuasive, because “technical effect” is not an element of U.S. patent law, let alone 35 U.S.C. § 102. Cf. MPEP § 2131.05.
The Applicant also contends “that claims 9 and 17, and claims depending therefrom, patentably distinguish from Cohen et al. for reasons similar to those discussed with respect to claim 1,” (Response 8), and therefore, the Examiner’s responses to those arguments are the same as those presented above for claim 1.
Accordingly, in view of the foregoing, and since all claims stand rejected, this application is not in condition for allowance.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4–7, 9, 10, 12–15 and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0041968 (“Cohen”).
Claim 1
Cohen discloses
An operating method of an electronic apparatus, the method comprising: 
“FIGS. 9A–9D contain a flow diagram of a process 900 for presenting notifications, according to some embodiments. Process 900 may be performed at a client device (e.g., client mobile device 102-c).” Cohen ¶ 161.
detecting a first advertisement occurring in an application installed on the electronic apparatus;
 “The client device receives message information from a server system (902),” which the client device typically downloads “during an automatic synchronization operation.” Cohen ¶ 162. Importantly, this synchronization operation and downloading of the messages is performed by “a messaging application (e.g., an email application)” executing on the device. Cohen ¶¶ 124 and 126. 
Cohen’s messages fall within the scope of “advertisement” for three reasons.
First, under a narrow interpretation of an “advertisement” requiring promotion of a product, service, or other act of commerce, Cohen explicitly contemplates that at least some of the messages received include “Spam.” See Cohen ¶¶ 66 and 107.
Second, under a broader interpretation of an “advertisement” being something that calls out for a person’s attention or provides some call to action, Cohen explicitly discloses that the messages include such calls to action as “please read” and “action needed.” Cohen ¶ 89.
Finally, under an even broader interpretation of “advertisement,” the Applicant is attempting to claim the non-functional content of the “message or meaning [conveyed] to a human reader independent of the intended computer system,” i.e., printed matter. MPEP § 2111.05(III.). “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). Accordingly, to the extent that the Applicant attempts to claim the non-functional message or meaning of the printed matter within the “advertisements,” any such difference between the content of the printed matter and the content of Cohen’s messages fails to distinguish the claim from the prior art.
The Examiner respectfully submits that all three interpretations are reasonable in the context of the present disclosure and this field of endeavor. 
determining whether to output notification information about the detected first advertisement using a learning model 
“When the set of messages include one or more unread priority messages (e.g., messages that satisfy predefined message criteria, as described above with reference to FIGS. 5A–5C), the client device presents a new mail notification. For example, a new mail notification 804 (FIG. 8A) is displayed when unread priority messages are received by the client device.” Cohen ¶ 164.
Accordingly, when the skilled artisan follows Cohen’s instruction to look back at its earlier discussion “above with reference to FIGS. 5A–5C,” Cohen explains that, for each message, the server system extracts various “message signals” (i.e. information about the messages), and then “generates (520) an importance weight for each message signal” using one or more “prediction models.” Cohen ¶ 96. 
trained by a user response pattern 
The server system trains the prediction models by collecting “feedback data from the user regarding importance of the message or any other messages, and incorporat[ing] the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
based on input indicating whether a user checks or deletes notification information about an advertisement when the advertisement is detected and the notification information about the detected first advertisement is output;
Importantly, “the speed with which a user opens a new message, or deletes a message without opening it, is treated as feedback data.” Cohen ¶ 71. Opening a new message falls within the scope of checking notification information about an advertisement because “the user may perform a gesture (e.g., a tap gesture) on [a] new mail notification 804 to open the messaging application or messaging application web interface in order to view the new messages.” Cohen ¶ 126. Likewise, deleting a message without opening it falls within the scope of deleting notification information about an advertisement because “deleting a message” in Cohen’s interface explicitly requires the user to remove the notification of that message out of the folder the user is currently viewing, and into a “trash” section. See Cohen ¶¶ 112 and 133. 
and displaying, on a display of the electronic apparatus, the notification information notifying the user about the detected first advertisement, when the notification information about the detected first advertisement is determined to be output.
“[I]n accordance with [a] user command, [the client device] displays message information representing locally stored messages that satisfy the predefined message importance criteria (964).” Cohen ¶ 181.
Claim 2
Cohen discloses the method of claim 1, further comprising: 
storing the detected first advertisement in a notification output list when the notification information about the detected first advertisement is determined to be output and, storing the detected first advertisement in a notification pending list when outputting of the notification information about the detected first advertisement is determined to be suspended.
“In some embodiments, the client device locally stores messages received from the server system (960) [and] updates [the] status of the stored messages (962).” Cohen ¶ 181. Note that step 960 of locally storing messages pertains to both the messages classified with the priority status, see Cohen ¶ 181, but also to messages classified with a non-priority status. See Cohen ¶ 182 (referring to “locally stored messages that do not satisfy the predefined message importance criteria”). 
Claim 4
Cohen discloses the method of claim 2, further comprising:
displaying the notification pending list;
“In some embodiments, in accordance with a user command to view non-priority messages, the client device displays one or more locally stored messages that do not satisfy the predefined message importance criteria (966). The client device displays a predefined user interface that displays non-priority messages, with or without displaying priority messages also (e.g., an interface analogous to the user interface shown in FIG. 6B, where messages displayed under the ‘Everything Else’ heading 644 include non-priority messages).” Cohen ¶ 182.
receiving an input for checking an advertisement included in the notification pending list;
“In some embodiments, server system 106 (FIG. 1A) collects feedback data from the user regarding importance of a respective message. For example . . . the speed with which a user opens a new message, or deletes a message without opening it, is treated as feedback data. In a further example, whether the user, on a mobile device (e.g., a mobile phone), read, replied to, forwarded, labeled, or marked as important or not important, a message is treated as feedback data.” Cohen ¶ 71. 
and training the learning model using, as training data, the checked advertisement and a user response pattern of checked advertisements included in the notification pending list.
After collecting the feedback data, the server system 106 “incorporates the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
Claim 5
Cohen discloses the method of claim 2, further comprising: 
displaying the notification output list;
At step 904, “the client device presents a new mail notification,” Cohen ¶ 164, and “presenting the new mail notification includes displaying at least one snippet of at least one unread priority message of the one or more unread priority messages (908).” Cohen ¶ 167.
receiving an input for deleting an advertisement included in the notification output list;
“In some embodiments, server system 106 (FIG. 1A) collects feedback data from the user regarding importance of a respective message. For example . . . the speed with which a user . . . deletes a message without opening it, is treated as feedback data.” Cohen ¶ 71. 
and training the learning model using, as training data, the deleted advertisement and a user response pattern of deleted advertisements comprised in the notification output list.
After collecting the feedback data, the server system 106 “incorporates the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
Claim 6
Cohen discloses the method of claim 2, further comprising: 
displaying the notification output list and the notification pending list;
As shown in FIGS. 6A and 6B, the message area of the message application’s user interface concurrently displays message information for the important messages as a first list 632, see Cohen ¶ 110, together with “a third area for displaying a third set of messages” as list 650. Cohen ¶ 116.
receiving an input for selecting an advertisement from the displayed notification output list or the displayed notification pending list;
“Nearby textbox 604 are two importance marking affordances (sometimes called buttons, or user interface buttons), ‘Important’ 608 and ‘Unimportant’ 610. The user selects one of the two affordances to mark a message or conversation as important or unimportant, which will be described in more detail below with reference to FIGS. 6E–6F.” Cohen ¶ 107.
changing a list in which the selected advertisement is to be stored;
“If a user wants to mark a message or conversation in the second area (e.g., conversation 660 in FIG. 6E) as important, the user can select (670) the checkbox of conversation 660 and click (672) the button ‘Important.’ The screenshot in FIG. 6E will then change to the screenshot in FIG. 6F, where conversation 660 is moved from the second area to the first area and is included in the list 632 of the first area.” Cohen ¶ 120.
storing the selected advertisement in the changed list;
“Accordingly, in this example, conversation 662 is moved from the second message in list 642 (as shown in FIG. 6E) to the first message in list 642 (as shown in FIG. 6F).” Cohen ¶ 120.
and training the learning model using, as training data, the selected advertisement and the list in which the selected advertisement is stored.
“In some embodiments, server system 106 collects (562) the optional feedback data from the user regarding importance of the message or any other messages.” Cohen ¶ 106. Subsequently, the server system “incorporates the optional user feedback data in generating and/or updating (562) importance weights for the second (user) importance prediction model.” Cohen ¶ 106.
Claim 7
Cohen discloses the method of claim 1, 
wherein the detecting of the first advertisement comprises receiving an advertisement occurring in an external apparatus connected to the electronic apparatus.
“The client device receives message information from a server system (902). The message information represents a set of messages. The client device may communicate (e.g., in a synchronization operation) with a server system (e.g., server system 106) to receive message information representing the set of messages, which includes one or more messages. Typically, the received message information is downloaded by the client device during an automatic synchronization operation or during a synchronization operation that has been manually initiated by a user of the client device.” Cohen ¶ 162.
Claims 9, 10, and 12–15
Claims 9, 10, and 12–15 recite an electronic apparatus configured to perform the same method as set forth in corresponding claims 1, 2, and 4–7, and are therefore rejected according to the same findings and rationale as set forth above for those claims. To the extent that these claims further require the method to be implemented on an electronic apparatus comprising a memory storing one or more instructions and a processor configured to execute the one or more instructions stored in the memory, Cohen likewise discloses the same implementation. See Cohen ¶ 161 (“Process 900 may be performed at a client device (e.g., client mobile device 102-c)”) and ¶¶ 39–40 (describing the client device’s hardware implementation).
Claim 17
Cohen discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the operating method of claim 1 on a computer. See Cohen ¶ 55 and claims 19–26.

CONCLUSION
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It should be understood that this reasoning is equally applicable to claims 9 and 17. The Applicant has not claimed an apparatus that trains a learning model, nor instructions on a computer readable medium for training a learning model. The model is already trained in both cases.